Case 2:17-cv-02855-KM-JBC Document 77 Filed 04/01/21 Page 1 of 6 PageID: 554




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



    SHARON CHAVIS, et al.
                                                            Civ. No. 17-2855 (KM)(JBC)
                     Plaintiffs,
                                                            MEMORANDUM OPINION
    v.

    STATE OF NEW JERSEY, et al.
              Defendants.



KEVIN MCNULTY, U.S.D.J.:
         On April 20, 2017, Plaintiffs Sharon Chavis and Mya Chavis initiated this
action seeking injunctive relief and damages against Defendants Jersey City
Medical Center (“JCMC”), Meadowview Psychiatric Hospital (“Meadowview,”
appearing in this action as Hudson County), former Governor Chris Christie,
and the State of New Jersey, alleging various civil rights violations. (Compl. at
1).1 All of the Defendants moved to dismiss the Complaint, which the Court
granted on March 12, 2018. (DE 70, DE 71). On April 11, 2018, Plaintiffs filed
a notice of appeal. (DE 72) On February 22, 2021, the United States Court of
Appeals for the Third Circuit dismissed the appeal for lack of subject matter
jurisdiction (DE 75).
         Now, Plaintiffs move for a “new hearing.”2 (DE 74). For the reasons stated
herein, I will deny that motion. Because the cross-claims for indemnification
and contribution are therefore moot, I dismiss them.



1        Citations to the record will be abbreviated as follows:
         “DE” = Docket entry number in this case.
         “Compl.” = Plaintiffs’ Complaint (DE 1). The Complaint is not structured in numbered
         paragraphs. Therefore, I refer to the page numbers assigned through the Electronic
         Court Filing system.
2      Plaintiffs filed their motion as a “Notice of Motion Appeal.” (DE 74 at 1). However, the
body of the motion asserts the relief being sought as a “New Hearing Request.” (Id.).
Case 2:17-cv-02855-KM-JBC Document 77 Filed 04/01/21 Page 2 of 6 PageID: 555




    I.      Motion for “new hearing”
         I write primarily for the parties and assume familiarity with the case and
my prior decision. As alleged in the Complaint, Plaintiff Sharon Chavis suffered
a “minute and temporary” mental breakdown following an altercation with
Karen Chavis, one of her daughters, and Karen’s boyfriend, Darryl Medina,
over the treatment of Sharon’s grandchildren.3 (Compl. at 3-4). Sharon was
admitted to JCMC for physical and mental trauma. (Compl. at 3).
         Plaintiff Mya, Sharon’s other daughter, visited her mother at JCMC,
where a nurse informed her that the hospital had released Sharon’s
information to Sharon’s brother and could not release the information to Mya
or her mother. (Compl. at 5). Sharon does not have a brother. (Id.).
Nevertheless, the Complaint alleges that Mya eventually discovered through a
stranger that Sharon had been transferred to Meadowview. (Id.). At some point,
though it is unclear when, a transfer from Meadowview to Kings Adult Care
Center in Brooklyn, New York, was requested and denied.4
         On March 12, 2018, this Court granted the separate motions to dismiss
Plaintiffs’ Complaint without prejudice. (DE 8 at 8). As explained in the Opinion
of the same date, I dismissed Plaintiffs request for injunctive relief in the form
of a court order mandating Sharon’s release because (1) JCMC instructed
Sharon that she was not under any restraints and was free to leave; (2) Sharon
was voluntarily, not involuntarily, committed to Meadowview; and (3) there was
no dispute that Sharon was discharged from Meadowview view on August 3,
2017. (DE 8 at 4-5). Having found there was no live controversy, I concluded
that I was without the authority to act on Plaintiffs’ request for injunctive relief.
(DE 8 at 5).
         Regarding Plaintiffs’ claims under the Fair Housing Amendments Act of
1988, 42 U.S.C. § 3601, et seq., and the Fair Housing Act itself, I found that


3     To distinguish among the family members, I will refer to Sharon Chavis, Mya Chavis,
and Karen Chavis by their first names. No disrespect is intended or should be inferred.
4        The Complaint is unclear as to which facility allegedly denied the transfer.
Case 2:17-cv-02855-KM-JBC Document 77 Filed 04/01/21 Page 3 of 6 PageID: 556




the Complaint failed to demonstrate the applicability of that law. (DE 8 at 5-6).
Neither did the facts alleged suggest that either JCMC or Meadowview is a
“dwelling” as defined under those Acts. (DE 8 at 6). Therefore, I held that
Plaintiffs failed to state a claim for relief under either Act. (Id.)
      With respect to Plaintiffs’ claims under the Americans With Disabilities
Act (“ADA”), 42 U.S.C. § 12101, et seq., I found that the Complaint made only a
conclusory statement that Sharon Chavis “was denied the right . . . to a[]
housing interview with Kings [Adult Care Center] based on her disability and
the inability to contest such a hearing [a]t Meadowview.” (Compl. at 9). Because
the Complaint offered no more than “labels and conclusions,” I concluded that
it failed to state claim under the ADA. (DE 69 at 7 (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007)).
      Finally, I dismissed Plaintiffs’ other claims arising under New Jersey law.
(DE 69 at 7-8). Plaintiffs alleged that Defendants violated the New Jersey
Patients’ Bill of Rights, N.J. Stat. Ann. § 30:4-24.2, in denying Sharon Chavis
her right to a fair hearing. (Compl. at 2). As explained in the March 12 Opinion,
however, “the Patients’ Bill of Rights provides no substantive or procedural
rights regarding the transfer of a patient from one mental health facility to
another independent facility.” (DE 69 at 7). Plaintiffs also raised a claim under
New Jersey’s involuntary commitment statute, N.J. Stat. Ann. §§ 30:4-27, et
seq. (Compl. at 2-3). Critically, however, the Complaint did not allege that
Sharon Chavis had been involuntarily committed at all. Instead, Plaintiffs
sought to have Sharon committed elsewhere. Plaintiffs also asserted a violation
of the New Jersey Adult Protective Services Act, N.J. Stat. Ann. §§ 52:27D-406,
et seq., for the “abuse[], exploit[ation,] and neglect[]” she allegedly experienced.
(Compl. at 8). However, that statute provides no relief for such allegations; the
authority to institute a legal action lies solely with the county director or his or
her designees. N.J. Stat Ann. § 52:27D-416.
      The dismissal, as I say, was entered without prejudice to a motion to
amend the complaint within 30 days. Plaintiffs did not file a motion for
Case 2:17-cv-02855-KM-JBC Document 77 Filed 04/01/21 Page 4 of 6 PageID: 557




reconsideration. Nor did they move to amend their complaint. Instead, they
elected to stand on their complaint as-is. On the 30th day, April 11, 2018,
plaintiffs filed their notice of appeal. (DE 71).
       On February 3, 2021, the Third Circuit dismissed the appeal for lack of
jurisdiction. This court’s order granting the motions to dismiss, the Court of
Appeals held, was not a final decision, see 28 U.S.C. § 1291, because this
Court did not expressly dispose of Defendants’ cross claims and did not
indicate that it entered a partial final judgment under Federal Rule of Civil
Procedure 54(b).5 Chavis v. New Jersey, 834 F. App'x 740, 741 (3d Cir. 2021).
(See DE 75 at 1.)
       Now, Plaintiffs request a new hearing “[p]er [the] order of the [United
States] Court of Appeals Re-Assigned to NJ District Court.” (DE 74 at 1). The
Third Circuit did not, however, reverse my prior order; rather, the appellate
court dismissed the appeal for lack of jurisdiction, because this Court’s
decision was not final as to all claims and parties. The Third Circuit did not
state or imply that the issues on the motions to dismiss the complaint had not
been fully decided. Rather, it noted that certain cross-claims among the
defendants remained undecided, and that the court’s decision lacked finality
for that reason.
       Plaintiffs provide no other basis to reopen this Court’s decision on their
motions to dismiss, nor do they cite to any relevant authority to that effect.
(See DE 74). Therefore, I will deny Plaintiffs’ motion.6


5      No party filed any motion in relation to the cross-claims. As the Court of Appeals
appeared to acknowledge, because the remaining claims “consist entirely of claims for
indemnity and contribution,” they might well have been moot as a practical matter. Chavis,
834 F. App’x at 742. At least one defendant, however, declined to drop its cross-claim, no
doubt fearing a finding of waiver in the event of a reversal and remand. Id. The Court of
Appeals thus considered itself powerless, in the absence of jurisdiction, to adjudicate that
claim of mootness, or any other issue regarding the proceedings in this Court.
6      No motion for reconsideration was filed, timely or otherwise. It would have been due
within 14 days after my decision. See D.N.J. Local Civ. R. 7.1(i). Even if timely sought,
reconsideration would not have been appropriate, because plaintiffs point to no facts or
arguments that were not or could not have been asserted in response to defendants’ motions to
dismiss.
Case 2:17-cv-02855-KM-JBC Document 77 Filed 04/01/21 Page 5 of 6 PageID: 558




   II.      Remaining Claims
         Defendant the Jersey City Medical Center (“JCMC”) filed cross-claims for
contribution and indemnity against the other defendants. (as amended, DE 27
at 6–7) JCMC’s cross-claim for contribution incorporates the plaintiffs’
allegations against the codefendants as the claimed basis for liability. The
cross-claim for indemnity, by its explicit terms, applies only “should [JCMC] be
adjudged liable” to plaintiffs. Id. In its opposition to plaintiffs’ motion, JCMC
argues that there should be no further proceedings in the case, because the
matter has been dismissed on the merits and an appeal has been terminated.
(DE 76 at 1). Because I have dismissed plaintiffs’ claims and adhered to that
ruling in response to their current motion, I will dismiss the pending cross-
claims of JCMC as moot.


       Plaintiffs do not cite to either Federal Rule 59 or 60 in requesting a new hearing.
Nevertheless, I find that Plaintiffs have not satisfied the requirements of either Rule.
        Assuming Rule 59 is applicable to the present matter, a party may move for a new trial
or move to alter or amend a judgment “no later than 28 days after the entry of the judgment.”
Fed. R. Civ. P. 59 (b), (e). Here, I ordered the dismissal of Plaintiffs’ Complaint on March 12,
2018. (DE 70). Plaintiffs allowed that 28-day deadline to elapse even before they filed their
notice of appeal on day 30, i.e., April 11, 2018. (DE 71) Plaintiffs moved for a new hearing on
February 22, 2021 (DE 74), almost two years after the entry of judgment. Therefore, Plaintiffs’
request is untimely under Rule 59.
       Under Rule 60, a party may move for relief from a judgment or an order for the following
reasons:
         (1) mistake, inadvertence, surprise, or excusable neglect;
         (2) newly discovered evidence that, with reasonable diligence, could not have
         been discovered in time to move for a new trial under Rule 59(b);
         (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
         misconduct by an opposing party;
         (4) the judgment is void;
         (5) the judgment has been satisfied, released, or discharged; it is based on an
         earlier judgment that has been reversed or vacated; or applying it prospectively
         is no longer equitable; or
         (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Plaintiffs have not alleged that any of those justifications are present. (See
DE 74). Further, a Rule 60 motion “must be made within a reasonable time --and for reasons
(1), (2), and (3) no more than a year after the entry of the judgment or order or the date of the
proceeding.” Fed. R. Civ. P. 60(c)(1). See Moolenaar v. Gov’t of Virgin Islands, 822 F.2d 1342,
1348 (3d Cir. 1987) (finding untimely a Rule 50(b) motion made “almost two years after the
district court’s initial judgment.”).
Case 2:17-cv-02855-KM-JBC Document 77 Filed 04/01/21 Page 6 of 6 PageID: 559




         Defendant Meadowview Psychiatric Hospital (Hudson County) likewise
filed cross-claims for contribution and indemnity against its codefendants. (DE
48 at 9) Meadowview’s cross-claim for contribution, by its nature, seeks
contribution only if Meadowview should be found liable to the plaintiffs. The
cross-claim for indemnity explicitly states that it applies “[i]f the Defendant,
County of Hudson, become[s] responsible for any judgment.” (Id.) It is moot for
the same reasons.
         The remaining defendants filed motions to dismiss in lieu of answering
the complaint, which were granted. They did not file any claims in their own
right.


                                    CONCLUSION
         For the foregoing reasons, plaintiffs’ motion for a new hearing is
DENIED, and all pending cross-claims are DISMISSED AS MOOT. A separate
order follows. This decision is final as to all claims and parties. The clerk shall
close the file.


                                               /s/ Kevin McNulty
                                               _____________________________
                                               KEVIN MCNULTY
                                               United States District Judge
